DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/23/2021.
In the instant application, claims 1 and 18 are amended independent claims; Claims 1-20 have been examined and are pending. This action is made final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 5, 9, 11-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being obvious over Kraver et al. (“Kraver,” US 2016/0217614), published on July 28, 2016 in view of MARTINOLI et al. (“Martinoli,” US 2012/0013550), published on January 19, 2012 and further in view of CHRISTENSEN (“Christensen,” US 2014/0266983), published on September 18, 2014.
Regarding claims 1 and 18, Kraver teaches a controller and a method for augmenting reality in a three-dimensional (3D) space (Kraver: see par. 0063 and Fig. 1; the server 101 may be configured to generate and manage a virtual environment that is displayed to a user via the HMD 106) of a medical setting, comprising: 
	a memory configured to store instructions (Kraver: see par. 0068 and Fig. 2; memory 204 may be configured to store information, data, content, applications, instructions, or the like, for enabling the apparatus to carry out various functions); and 
	a processor configured to execute the instructions to cause the controller to control a display system configured to present virtual objects in the 3D space when executed the processor (Kraver: see par. 0070 and Fig. 2; processor 202 may be configured to execute instructions stored in the memory 204. See par. 0124; virtual controls may be placed within the virtual environment so that as the user adjusts the viewing angle of the HMD, the virtual controls are displayed in the HMD when the viewing angle of the HMD corresponds to a physical position that maps to the virtual position of the control. Note: virtual controls are interpreted as virtual objects), the instructions cause the controller to:
	detect a first action by a user relative to a first location [physical object or a virtual object] in the 3D space (Kraver: see par. 0130; a determination is made as to whether the user’s viewing angle includes a virtual control. See par. 0037; a sensor may detect the presence of a physical object in the physical environment around the user, and create a virtual object within the virtual environment corresponding to the detected physical object); and 
	selectively enabling or disabling a virtual operation member based on detecting the first action between the user and the first location [physical object or virtual object] in the 3D space (Kraver: see pars. 0129-0130; the viewing angle of the user to determine whether to enable or disable, or display, a particular virtual control. See par. 0135; the user may interact with an enabled virtual control. See pars. 0111-0112 and Fig. 5F;  items may be disposed radially about the sphere denoting the virtual control object in response to the user placing their hand within in an interactivity area about the sphere); 
	wherein the virtual operational member is configured, when operated, to control operation of a [medical] machine in the 3D space (Kraver: see par. 0055; control objects may be employed to improve home automation systems, to control factory operations, to control mobile objects such as drones, and the like), such that enabling or disabling control of the operation of the [medical] machine is based on the detected first action (Kraver: see pars. 0129-0130; the viewing angle of the user to determine whether to enable or disable, or display, a particular virtual control. See par. 0135; the user may interact with an enabled virtual control).
Kraver does not appear to teach detecting a first action by a user relative to a first physical object or a virtual object and selectively enabling or disabling a virtual operating member based on detecting the first action between the user and the first physical object or virtual object; wherein the virtual operational member is configured, when operated, to control operation of a medical machine.
However Martinoli teaches a method for controlling the interactions of a user with a given zone of a touch screen panel. Martinoli further teaches: detecting a first action by a user relative to a first physical object or a virtual object (Martinoli: see pars. 0071-0077 and Fig. 5; a sliding motion performed by a user using a finger on the window covering the given zone. A window covering the given zone is moving according to the sliding motion); and selectively enabling or disabling a virtual operating member based on detecting the first action between the user and the first physical object or virtual object (Martinoli: see pars. 0079-0080; the user may therefore selectively toggle between covering and uncovering the given zone using the window using a predetermined gesture).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Martinoli and Kraver in front of them to incorporate the selectively toggle between covering and uncovering a given zone via a predetermined gesture as disclosed by Martinoli  with the method for receiving gesture input via virtual control objects as taught by Kraver to provide an intuitive and convenient interface that prevents the user from launching unwanted actions that might have serious consequences which is a drawback (Martinoli: see par. 0005).
Kraver and Martinoli do not teach wherein the virtual operational member is configured, when operated, to control operation of a medical machine.
However Christensen teaches a method of remotely interfacing with a medical device; wherein the virtual operational member is configured, when operated, to control operation of a medical machine (Christensen: see par. 0042 and Fig. 5; an interface device 401 for a head-mounted display that may be a wearable augmented reality system and may be worn by a user, such as an Health Care Practitioner “HCP”, in connection with remotely monitoring and/or controlling a dialysis machine. See par. 0043; the screen 410 may display information 411 used in connection with monitoring and/or controlling the dialysis machine 102).
However Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Christensen, Kraver and Martinoli in front of them to incorporate the use of an augmented reality display system to remotely monitoring and/or controlling medical devices as disclosed by Christensen  with the method for receiving gesture input via virtual control objects as taught by Kraver to facilitate improvements in the efficient and effective monitoring and control of a dialysis treatment by a health care practitioner overseeing the dialysis treatment, to enable remote monitoring and control by the health care practitioner of the dialysis treatment and/or dialysis machine and without requiring the health care practitioner to physically contact or even, in some cases, be physically present at the dialysis machine (Christensen: see par. 0007).
Regarding claim 2, Kraver, Martinoli and Christensen teach the controller of claim 1,
Kraver, Martinoli and Christensen further teach wherein the virtual object in the 3D space comprises a virtual cover for the virtual operational member (Martinoli: see pars. 0079-0080; the user may therefore selectively toggle between covering and uncovering the given zone using the window using a predetermined gesture. See par. 0049 and Fig. 3; the left hand portion/zone 308 comprises a plurality of icons each used for a specific function); and the first action comprises a first interaction when the user closes the virtual cover over the virtual operational member (Martinoli: see pars. 0071-0077 and Fig. 5; a sliding motion performed by a user using a finger on the window covering the given zone. A window covering the given zone is moving according to the sliding motion).  
Regarding claim 3, Kraver, Martinoli and Christensen teach the controller of claim 1,
 Kraver, Martinoli and Christensen further teach wherein the first action comprises a first interaction when the user depresses the first physical object or virtual object in the 3D space (Martinoli: see pars. 0074-0078; the window covering the given zone is moving according to the sliding motion).  
Regarding claim 5, Kraver, Martinoli and Christensen teach the controller of claim 1,
	Kraver, Martinoli and Christensen further teach wherein the first action comprises a first interaction when the user makes a gesture in the 3D space (Martinoli: see pars. 0071-0077 and Fig. 5; a sliding motion performed by a user using a finger on the window covering the given zone. A window covering the given zone is moving according to the sliding motion).
Regarding claim 9, Kraver, Martinoli and Christensen teach the controller of claim 1,
	Kraver, Martinoli and Christensen further teach wherein the virtual operational member comprises a virtual button (Martinoli: see pars. 0079-0080; the user may therefore selectively toggle between covering and uncovering the given zone using the window using a predetermined gesture. See par. 0049 and Fig. 3; the left hand portion/zone 308 comprises a plurality of icons each used for a specific function).
Regarding claim 11, Kraver, Martinoli and Christensen teach the controller of claim 1,
 Kraver, Martinoli and Christensen further teach wherein the virtual operational member is projected onto a second physical object in the 3D space (Kraver: see par. 0121 and Fig. 6; virtual control is displayed at the physical object position).  
Regarding claim 12, Kraver, Martinoli and Christensen teach the controller of claim 1,
 Kraver, Martinoli and Christensen further teach wherein, if the virtual operational member is selectively disabled by the first action (Martinoli: see pars. 0074-0080; the user may selectively toggle between covering and uncovering the given zone using the window using a predetermined gesture. Note: the first action may be a slide motion to cover a given zone), the virtual operational member is configured to be selectively enabled based on the controller detecting a second interaction between the user and the first physical object or the virtual object in the 3D space (Martinoli: see pars. 0074-0080; the user may selectively toggle between covering and uncovering the given zone using the window using a predetermined gesture. Note: the second action may be a slide motion to uncover a given zone), and if the virtual operational member is selectively enabled by the first action, the virtual operational member is configured to be selectively disabled based on the controller detecting a second interaction between the user and the first physical object or the virtual object in the 3D space (Martinoli: see pars. 0074-0080; the user may selectively toggle between covering and uncovering the given zone using the window using a predetermined gesture).
Regarding claim 15, Kraver, Martinoli and Christensen teach the controller of claim 1,
 Kraver, Martinoli and Christensen further teach wherein the machine comprises a display device and the control includes controlling the display device to display or not display content (Kraver: see par. 0063 and Fig. 1; the user control whether content is displayed on the user’s HMD device).  
Regarding claim 16, Kraver, Martinoli and Christensen teach the controller of claim 1,
 Kraver, Martinoli and Christensen further teach wherein the 3D space is based on a pre-defined physical environment on which the virtual objects are superimposed by the display system (Kraver: see par. 0121 and Fig. 6; the virtual operation members are created at the positions of physical objects).  
Regarding claim 17, Kraver, Martinoli and Christensen teach the controller of claim 1,
 Kraver, Martinoli and Christensen further teach wherein the controller comprises a head-mountable display, and the 3D space is a space in which the user wears the head-mountable display (Kraver: see par. 0124; in a typical virtual environment, the display of the HMD is adjusted to display different areas of the virtual environment as the user adjusts the physical viewing angle of the HMD, and those displayed areas of the virtual environment generally correspond to the physical environment around the user).  
Regarding claim 20, Kraver, Martinoli and Christensen teach the method of claim 18,
 Kraver, Martinoli and Christensen further teach: covering the virtual operational member with the virtual object in the 3D space based on detecting the first action by the user (Martinoli: see pars. 0074-0080; the user may selectively toggle between covering and uncovering the given zone using the window using a predetermined gesture. Note: the first action may be a slide motion to cover a given zone)).  

Claims 4, 6-8 and 13 are rejected under 35 U.S.C. 103(a) as being obvious over Kraver, Martinoli and Christensen as applied to claim 1 above and further in view of MACIOCCI et al. (“Maciocci,” US 2012/0249416), published on October 4, 2012.
Regarding claim 4, Kraver, Martinoli and Christensen teach the controller of claim 1,
Kraver, Martinoli and Christensen do not appear to teach wherein the first action comprises a voice command from the user.
However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the first action comprises a voice command from the user (Maciocci: see par. 0276; an audio command spoken by the user is recognized such as to enlarge virtual object. See par. 0134; a voice command is used to anchor the virtual object).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver, Martinoli and Christensen in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).
Regarding claim 6, Kraver, Martinoli and Christensen teach the controller of claim 1,
	Kraver, Martinoli and Christensen do not appear to teach wherein the first action comprises positioning of a head of the user in the 3D space.  
However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the first action comprises positioning of a head of the user in the 3D space (Maciocci: see par. 0130; the processor may commence operation by receiving user position data such as the coordinates of a user’s location, information related to the user’s position within a room, and information related to an orientation of the user’s head).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver, Martinoli and Christensen in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).
Regarding claim 7, Kraver, Martinoli and Christensen teach the controller of claim 1,
	Kraver, Martinoli and Christensen do not appear to teach wherein the first action comprises positioning of eyes of the user in the 3D space. 
	However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the first action comprises positioning of eyes of the user in the 3D space (Maciocci: see par. 0151; the processor may utilize a body part, e.g., a pair of eyes, a nose, within the captured images to determine a location where the user is looking and orient the virtual object based on where the user is looking. See par. 0188; gaze detection).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver, Martinoli and Christensen in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).
Regarding claim 8, Kraver, Martinoli and Christensen teach the controller of claim 1,
	Kraver, Martinoli and Christensen do not appear to teach wherein the virtual operational member is selectively placed at a location in the 3D space.  
However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the virtual operational member is selectively placed at a location in the 3D space (Maciocci: see par. 0124; a user input may be a command indicating that an input for anchoring the virtual object to a particular location).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver, Martinoli and Christensen in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).
Regarding claim 13, Kraver, Martinoli and Christensen teach the controller of claim 1,
	Kraver, Martinoli and Christensen do not appear to teach wherein: the display system is configured to project a virtual cursor in the 3D space from the controller, and the first action comprises the user moving the virtual cursor onto a target.  
However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the display system is configured to project a virtual cursor in the 3D space from the controller, and the first action comprises the user moving the virtual cursor onto a target (Maciocci: see par. 0287; the pointer may be an “input device related virtual object”, such as a mouse icon, a laser pointer virtual object, an arrow input device, that is displayed in three dimensions and that is placed on the virtual object and that can allow a user to highlight text, select, make input commands and provide inputs to the processor of the head mounted device).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver, Martinoli and Christensen in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).

Claims 10, 14 and 19 are rejected under 35 U.S.C. 103(a) as being obvious over Kraver, Martinoli and Christensen as applied to claim 1 above and further in view of Ota (“Ota,” US 2013/0050069), published on February 28, 2013
Regarding claim 10, Kraver, Martinoli and Christensen teach the controller of claim 1,
Kraver, Martinoli and Christensen do not appear to teach wherein the virtual operational member comprises a directional controller configured to control a direction of movement of a second physical object in the 3D space.  
However Ota teaches a method for identify hand gesture in 3D space; wherein the virtual operational member comprises a directional controller configured to control a direction of movement of a second physical object in the 3D space (Ota: see par. 0078; a user can control movement of  a virtual object such as a robot by the user’s had movements. A robot hand moves according to the hand of the user).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ota, Kraver, Martinoli and Christensen in front of them to incorporate the processing of hand gesture  in a virtual three dimensional space as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver to provide an improved user interaction system that allows a user to interact with a virtual environment (Ota: see par. 0009).
Regarding claim 14, Kraver, Martinoli and Christensen teach the controller of claim 1,
Kraver, Martinoli and Christensen do not appear to teach wherein the virtual operational member corresponds to a physical operational member, and the physical operational member is moved to a position of the virtual operational member based on the processor detecting the first action.  
However Ota teaches a method for identify hand gesture in 3D space; wherein the virtual operational member corresponds to a physical operational member, and the physical operational member is moved to a position of the virtual operational member based on the processor detecting the first action (Ota: see par. 0078; a robot hand moves according to the hand of the user).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ota, Kraver, Martinoli and Christensen in front of them to incorporate the processing of hand gesture  in a virtual three dimensional space as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver to provide an improved user interaction system that allows a user to interact with a virtual environment (Ota: see par. 0009).
Regarding claim 19, Kraver, Martinoli and Christensen teach the method of claim 18,
Kraver, Martinoli and Christensen do not appear to teach detecting a second action by the user; and moving the virtual operational member based on the second action.
However Ota teaches a method for identify hand gesture in 3D space; wherein detecting a second action by the user; and moving the virtual operational member based on the second action (Ota: see par. 0045; hand gesture may be used to move virtual objects).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ota, Kraver, Martinoli and Christensen in front of them to incorporate the processing of hand gesture  in a virtual three dimensional space as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver to provide an improved user interaction system that allows a user to interact with a virtual environment (Ota: see par. 0009).

Response to Arguments
Response to Arguments
Applicants’ arguments filed on 06/23/2021, have been fully considered but are moot in view of the new grounds of rejection presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM – 5:00PM.
When attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174